Citation Nr: 1455443	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  07-08 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran served on active military duty from February 1969 to December 1974.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Cheyenne, Wyoming, in which the RO granted the service connection for PTSD, assigning an initial 10 percent rating.  (The rating was subsequently increased to 30 percent, effective as of the date of claim, via a February 2012 rating decision.)  In a January 2012 decision, the Board awarded an initial rating of 30 percent for the Veteran's PTSD but otherwise denied the claims. The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2012 Joint Motion for Remand, the Court vacated and remanded the Board's January 2012 decision.

The Board subsequently remanded the case in October 2013 for further evidentiary development and adjudication.  Per the Board's instructions, the agency of original jurisdiction (AOJ) scheduled the Veteran for additional VA examination, which was conducted in January 2014.  The Veteran was then provided a supplemental statement of the case (SSOC) in May 2014, in which the AOJ again denied the Veteran's claim for increase.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In addition to the paper claims file, there are Veterans Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.



FINDINGS OF FACT

1.  For the entirety of the appeal period, the Veteran's PTSD has been manifested by difficulty dealing with the sight of blood, irritability, trouble sleeping, anxiety, and emotional numbing that approximates occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Service connection is in effect for PTSD, rated as 30 percent disabling; bilateral hearing loss, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.  The Veteran's total disability rating is 40 percent.

3.  The most probative evidence reflects that the Veteran does not meet the schedular criteria for TDIU and is not precluded from participating in substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a total disability rating due to individual unemployability as a result of service-connected disabilities is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

In March 2006, April 2006, and November 2013, VCAA letters were issued to the Veteran with regard to his claim; the March 2006 and April 2006 letters predated the September 2006 rating decision.  The VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claim, the information and evidence that must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish an effective date. Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the appellate issue of entitlement to an initial disability rating in excess of 30 percent for the Veteran's service-connected PTSD is a downstream issues from the initial grant of service connection, another VCAA notice was not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  In any event, in April 2006 and November 2013, notice was issued to the Veteran pertaining to the types of evidence necessary to establish a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The contents of this notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the lay statements of the Veteran, his wife, and several friends, as well as records of his ongoing post-service treatment from VA treatment providers and statements submitted from a private psychologist in April 2013 and July 2014.  The evidence of record contains reports of examinations requested by VA performed in September 2006, October 2007, March 2010, and January 2014.  Such examination reports, when taken together, are thorough and contain sufficient information to adjudicate the issues on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In addition, the AOJ obtained an evaluation in April 2014 from the Director of VA's Compensation Service concerning the Veteran's eligibility for a TDIU on an extra-schedular basis.  The Veteran has not otherwise identified any records relevant to the claims on appeal.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Criteria & Analysis

Claim for Increase

The Veteran contends that his PTSD is more disabling than reflected by the 30 percent disability rating initially assigned.  The Veteran also contends that his service-connected disabilities-PTSD, hearing loss, and tinnitus-combine to render him unable to obtain and retain substantially gainful employment.  Thus, he contends that entitlement to a TDIU is warranted.

Relevant evidence of record consists of VA examinations conducted in September 2006, October 2007, March 2010, and January 2014, as well as records of ongoing treatment the Veteran has obtained from VA treatment providers.  Records of VA treatment reflect that the Veteran has received ongoing care for his PTSD, including consistent reports of irritability, isolation, and anxiety, and problems with sleep.  At a January 2006 VA treatment visit, the Veteran reported that he experienced flashbacks and occasional nightmares and that he became physically sick around blood.  He also reported arousal symptoms such as trouble sleeping and an exaggerated startle response.  He stated that he felt emotionally detached from others and liked to be alone; however, he also described his marriage as "outstanding" and stated that he enjoyed spending time with his wife and son.  The Veteran was again seen in June 2006, at which time he continued to complain of feeling jumpy and having trouble sleeping, as well as of being unable to handle the sight of blood.  He stated at that time that his wife was his main support and that he was "able to talk to her."  No suicidal or homicidal ideation, hallucinations, or delusions were noted, and the Veteran was noted to have a euthymic mood with a positive affect.  The examiner assigned a GAF score of 69.  In later treatment records dated from 2006 to 2012, the Veteran continued to report problems with sleep, including occasional nightmares, as well as hypervigilance and an exaggerated startle response.  The Veteran has also consistently complained of avoidance of others, anxiety, and depression.  His symptoms were described as "moderate" at a January 2009 treatment visit, and his treatment provider assigned a GAF score of 54 in December 2009.  He was noted to display "minimal active [suicidal] ideations, without plan or intent" at a January 2009 treatment visit but otherwise has consistently denied any suicidal or homicidal ideation.  He was assigned a GAF score of 65 in June 2012 and continued to complain of inability to handle the sight of blood, as well as irritability and isolation.  He was noted in November 2012 to display a flat affect and dysthymic mood.

The Veteran has also submitted evidence from private treatment providers concerning his claim for increase.  Records from a December 2005 treatment visit reflect that the Veteran described problems sleeping as well as isolation and avoidance.  He also complained of periods of anger and irritability and stated that he experienced nightmares and intrusive thoughts.  The Veteran further reported having taken early retirement due to changing job requirements necessitating more medical training, which he stated he was unable to handle given his intolerance for seeing blood.  The Veteran also stated that his co-workers teased him due to his exaggerated startle response.  At that time, he was assigned a diagnosis of PTSD and a GAF score of 56.

The Veteran's treating VA social worker submitted a letter in September 2008.  At that time, the social worker noted that she had treated Veteran for complaints of daily intrusive thoughts as well as occasional nightmares and flashbacks.  The social worker noted the Veteran's inability to deal with the sight of blood and his exaggerated startle response and hypervigilance.  She also noted the Veteran's report of isolating and avoiding other people and stated that the Veteran had told her he had stopped going camping with friends.  He also reported "emotional numbing symptoms" that caused problems in his social relationships, including with his wife.  

The Veteran was first afforded a VA examination in September 2006.  At that time, he reported experiencing flashbacks and intrusive thoughts of his experiences in Vietnam, as well as nightmares approximately twice per year.  He complained that he experienced symptoms of avoidance and isolation from everyone except his family.  He reported having a stable relationship with his second wife, to whom he had been married for more than twenty years.  The Veteran also reported symptoms of arousal, including sleep interruption, irritability, and an exaggerated startle response.  The Veteran denied suicidal and homicidal ideation, and no psychosis was noted.  He reported that he had taken early retirement but that he was "happy" about that decision as it gave him more time to engage in hobbies.  The examiner diagnosed PTSD and assigned a GAF score of 68.  

The Veteran again underwent VA examination in March 2010.  At that time, he reported that he was on a new sleep medication that was working well.  He again denied any suicidal or homicidal ideation and reported that he was "easy going and has a good sense of humor."  He complained of constant worry and hypervigilance and reported that he took an early retirement because he could not handle the sight of blood and was teased for being "jumpy" around coworkers due to his exaggerated startle response.  The Veteran complained of some memory problems as he has been getting older and of panic attacks when hearing loud noises.  He also reported flashbacks, particularly when hearing helicopters, and of recurrent nightmares, although he stated that his anger and irritability had improved since he had begun treatment for PTSD.  He stated that he avoided crowds and hunting and that he felt estranged from others and "emotionally numb," although he often engaged in hobbies such as fishing with his wife and son.  He reported that he carried a gun everywhere he went.  Mental status examination showed no evidence of delusions, hallucinations, or suicidal or homicidal ideation, and no inappropriate behavior was noted.  Thought processes and communication was not impaired, and the Veteran's impulse control, judgment, and insight were found to be fair.  The examiner found the Veteran not to experience any separate diagnosable psychiatric disorder other than PTSD and assigned a GAF score of 55-65.  The examiner noted that the Veteran's symptoms impacted his prior work, due to re-experiencing, avoidance, and hyperarousal, but found that he would be "expected to perform adequately in a work setting that does not expose him to bloody situations."  The examiner found the Veteran's PTSD to cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as anxiety, suspiciousness, panic attacks, chronic sleep impairment and mild memory loss.
 
Further VA examination was conducted in January 2014.  At that time, the examiner found that the Veteran's symptoms had improved and that he no longer met the criteria for PTSD, diagnosing him instead with "other specified trauma and stressor-related disorder."  The examiner noted the Veteran's ongoing difficulty dealing with blood, which impacted his prior work, but found that he would be "expected to perform adequately in a work setting that does not expose him to blood."  The examiner specifically found that the Veteran's PTSD did not render him unable to secure and maintain substantial gainful employment due to his psychiatric disorder, however classified.  The examiner further found the Veteran to display occupational and social impairment due to mild or transient symptoms that decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  The Veteran reported that his home life was "fine" and that he enjoyed spending time with his wife, including going camping and fishing together, and with his children, grandchildren, and great-grandchildren.  He stated that he got along with everyone and that he has "all kinds of friends," including many people he served with in Vietnam.  He denied suicidal or homicidal ideations, obsessions, compulsions, or hallucinations, but reported that he continued to experience nightmares as often as once per week.  He reported hypervigilance and an exaggerated startle response but denied irritability or anger symptoms.  Mental status examination showed no evidence of delusions, and thought processes and communication was not impaired.  His mood was noted to be normal, with a full affect.  
 
In addition, the Veteran has submitted two statements from a private psychologist, dated in April 2013 and July 2014.  In the April 2013 letter, the psychologist first engaged in a lengthy discussion of his perceived problems with the VA examination system and experiences with other Veterans he had interviewed for similar purposes.  Following this, the examiner reviewed in detail the Veteran's treatment history and, based on this review of the treatment provided to the Veteran, the psychologist opined that the Veteran experienced two additional comorbid disorders, namely panic disorder and depressive disorder.  The psychologist then described telephone interviews he conducted with the Veteran's son and two former coworkers, noting that the coworkers both described the Veteran as "very jumpy" and stated that they had covered for the Veteran on a few occasions when an unusually bloody accident occurred at the workplace.  The psychologist also spoke with the Veteran's son, who reported that he and his father were close and spoke or visited several times per week but that he was very jumpy and could not handle the sight of blood.  The psychologist also stated that he spoke via telephone with the Veteran "for various reasons" such as "locating treatment personnel for contact information."  There is no indication in the letter that the psychologist actually conducted a psychological evaluation of the Veteran, either over the phone or in person.  The psychologist stated that, from these brief interactions with the Veteran, he had found the Veteran to have problems with memory.  The psychologist diagnosed the Veteran with PTSD, major depressive disorder, and panic disorder without agoraphobia, and assigned a GAF score of 45.  He stated that the Veteran should be rated as totally disabled, reasoning that he displayed a "persistent delusion that people are out to get him or hurt him."  In so finding, the psychologist pointed to the Veteran's carrying a gun at all times and his exaggerated startle response.  The psychologist stated that the Veteran had suicidal thoughts and was "extremely depressed" and also opined that he was "very irritable" and "has a real problem with impulse control."  The psychologist contended that the Veteran's former employment was a "sheltered environment" due to the reports that his coworkers occasionally helped out when the Veteran had difficulty with exceptionally gory workplace accidents.  

In a second statement dated in July 2014, the same psychologist reiterated his previous points and challenged the conclusions of the January 2014 VA examiner, namely the finding that the Veteran no longer meets the criteria for a PTSD diagnosis.  In particular, the psychologist pointed to the Veteran's ongoing survivor's guilt concerning events in Vietnam, as well as diminished interest in activities and estrangement from others.  The psychologist also challenged the VA examiner's finding that the Veteran does not have any other psychiatric disorders, pointing to the diagnoses he assigned in April 2013 of panic disorder and major depressive disorder.  The psychologist also reiterated his belief that the Veteran's coworkers provided him a "sheltered workshop environment."  He further stated that he believed the few phone calls he had had with the Veteran, noted in the April 2013 letter as conducted for clerical reasons such as confirming contact information for treatment providers, was equivalent to "physically being in the room with the Veteran and looking him in the face" when conducting a formal psychological evaluation as was done by each of the VA examiners.  
 
The Veteran, his wife, and several friends have also submitted statements.  The Veteran submitted a statement in March 2006 indicating that he took early retirement due to his inability to handle the sight of blood.  His wife has written multiple letters discussing the Veteran's ongoing nightmares, irritability, and anger, as well as hypervigilance manifested by carrying a gun everywhere he goes. Multiple friends have also submitted letters attesting to their knowledge that the Veteran is "jumpy."

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.
 
The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   In cases where the original rating assigned is appealed, consideration must be given to whether the Veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).
 
In the September 2006 rating decision, the Veteran's PTSD was evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  Under the General Rating Formula For Mental Disorders, to include PTSD, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.
 
A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.
 
A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.
 
Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes, and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating"). 
 
Upon review of the relevant evidence, the Board finds that the Veteran's service-connected PTSD does not warrant a disability rating in excess of the 30 percent initially assigned.  In so concluding, the Board finds persuasive the September 2006, October 2007, March 2010, and January 2014 VA examiners' reports, in which the examiners each noted that the Veteran complained of feeling jumpy and having difficulty around blood.  The Veteran also reported feelings of estrangement and emotional numbness at each of the VA examinations.  The examiners all noted, however, that although the Veteran stated that he avoided most social interaction, he had a good relationship with his wife and his son, whom he reported seeing on a regular basis on hunting and fishing trips.  Similarly, although noting that the Veteran experienced irritability, trouble sleeping, hypervigilance, and an exaggerated startle response, the examiners did not find that the Veteran suffered from such symptoms as panic attacks more than once per week, difficulty in orientation, understanding complex commands, or impaired judgment, speech, memory, or abstract thinking.  The Board notes that the documented symptoms more closely align with the symptomatology typical of the criteria for a 30 percent disability rating, as discussed above.  

The Board further notes, as did the parties to the Joint Motion, that the Veteran has been noted to complain of anxiety, jumpiness, and difficulty dealing with blood that led to his taking early retirement, which the parties to the Joint Motion identified as "occupational impairment."  The Veteran has contended to multiple treatment providers that he experiences feelings of estrangement from family and friends, including at the September 2006, October 2007, March 2010, and January 2014 VA examinations and at treatment visits in January 2006, June 2006, and June 2012.  In particular, the Board notes that, at a January 2006 VA treatment visit, the Veteran complained of nightmares and flashbacks and of difficulties dealing with the sight of blood.  He also complained of avoidance and estrangement from others, although he described his relationship with his wife as "outstanding."  He reiterated these complaints at treatment visits from 2006 through 2012; at a June 2012 VA treatment visit, the Veteran again described feelings of detachment and estrangement from others.  He reiterated at each VA examination that he isolated and felt estranged from others, although he consistently described a good relationship with his wife and son.  

However, despite the Veteran's reports of "emotional numbness" and isolation from others, he continued to maintain good relationships with his wife and son, including reports that he and his wife enjoyed fishing and camping together.  In addition, at the January 2014 VA examination, the examiner stated that he has "all kinds of friends" and gets along with nearly everyone.  The Board also finds compelling the finding of the March 2010 and January 2014 VA examiners, who both explicitly acknowledged that the Veteran's inability to handle the sight of blood caused "occupational impairment" in the job he held prior to retirement but both nevertheless concluded that he would be able to work in jobs that did not require exposure to blood.  The examiners also explicitly considered the Veteran's reported PTSD symptomatology-including his anxiety, his "jumpiness," and his emotional numbness and isolation-but nevertheless concluded that his PTSD caused no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The symptoms about which the Veteran complained at the September 2006, October 2007, March 2010, and January 2014 VA examinations regarding his isolation, anxiety, jumpiness, and difficulty dealing with the sight of blood are identical to those he reported at the January 2006, June 2006, and June 2012 VA treatment visits, as well as multiple other VA and private treatment visits from 2006 to 2014.  The March 2010 and January 2014 VA examiners credibly and competently evaluated these complaints as amounting to no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, warranting no more than the 30 percent disability rating initially assigned.  The Board finds these conclusions, which were based on thorough psychiatric evaluations of the Veteran as well as consideration of his prior medical history, including the Veteran's VA treatment visits from 2006 through 2012, persuasive in reaching its determination that an initial disability rating in excess of 30 percent is not warranted for the Veteran's service-connected PTSD.

With regard to the private medical opinions of record, where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that the Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases).

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-49 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

In this case, the Board places little probative weight on the opinions of the private psychologist concerning the severity of the Veteran's service-connected PTSD over the course of the appeal period, as set forth in the April 2013 and July 2014 letters.  At no time did the private psychologist conduct an in-person psychological evaluation of the Veteran.  Rather, the psychologist contacted the Veteran's son and former coworkers to ascertain their impressions of the severity of the Veteran's PTSD symptomatology.  However, nothing in the record suggests that these individuals have any psychological or psychiatric training to offer accurate assessments of the Veteran's PTSD symptoms.  More importantly, however, the psychologist explicitly stated in the April 2013 letter that he spoke to the Veteran on the phone for "various reasons" such as collecting contact information for the individuals he did interview in-depth.  However, there is no indication in either statement that the psychologist actually conducted any kind of psychological evaluation of the Veteran; there is merely his conclusory statement that he had had "several conversations with [the Veteran] on the telephone, and felt I got to know him quite well."  The psychologist goes on to state that in his opinion, his few brief telephone contacts with the Veteran, combined with phone calls to third parties, rendered him "able to provide a complete and accurate psychological opinion for this Veteran.  From a clinical perspective, physically being in the room with the Veteran and looking him in the face would give me no more insight than the practice that I followed here."

The Board, quite simply, disagrees.  The evidence relied upon by the private psychologist in his letters is drawn second-hand from VA examination reports and treatment records and statements from the Veteran's son and former coworkers, as well as from a few brief phone calls to the Veteran to discuss clerical matters.  The Board finds that the conclusions drawn from these sources, without an in-person or otherwise comprehensive psychological evaluation of the Veteran in question, are of significantly less probative weight than the reports of the September 2006, October 2007, March 2010, and January 2014 VA examinations-each of which involved not only a thorough review of the Veteran's claims file and medical history but also an in-person evaluation of the severity of the Veteran's PTSD symptomatology at the time of each examination.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board finds that the private psychologist's opinions, based as they are on second-hand reports of the Veteran's behavior and symptomatology, are less reliable and accurate than the psychological examinations conducted by each of the VA examiners.  The Board finds it particularly difficult to comprehend how the private psychologist managed to assign the Veteran two separate comorbid psychiatric diagnoses without having conducted any kind of psychological examination of the Veteran.

The Board further calls into question the psychologist's objectivity in this matter, given the lengthy discussion in his April 2013 letter concerning what the psychologist apparently views as inadequacies in the VA evaluation process generally.  (This statement also includes a lengthy, and detailed, description of another individual the psychologist evaluated as part of a separate VA claim, including details the Board finds inappropriately shared with third parties.)  The psychologist further concluded in the July 2014 letter that the January 2014 VA examination was "deeply flawed," apparently in large part because of his belief that the examiner did not review the Veteran's claims file sufficiently thoroughly.  However, the VA examiner had a "Yes" response on the examination report when asked if she reviewed the Veteran's "VA claims file."  The Board sees no reason to doubt this statement, particularly given that the examiner references documents contained in the claims file on multiple occasions in the examination report.  The private psychologist's unexplained bias against the VA examiners-apparently based on an inaccurate reading of the January 2014 examination report and on unrelated experiences with other Veterans-further renders his assessments of the Veteran's PTSD symptomatology less probative.  Thus, the Board gives little weight to the statements of the private psychologist and relies, instead, on the thorough and well-reasoned examination reports provided by the VA examiners in September 2006, October 2007, March 2010, and January 2014, in rendering its opinion herein.

The Board notes, as discussed above, that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  Nonetheless, upon review of the relevant medical evidence discussed above, the Board finds that the Veteran's PTSD has been manifested by symptoms most nearly approximating occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See 38 U.S.C.A. § 5017(b); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411.  Therefore, an initial rating in excess of 30 for the Veteran's PTSD is not warranted.

The Board notes, in addition, that there is no evidence that the Veteran has problems tantamount to obsessive or ritualistic behavior that interfere with his routine activities at any time during the appeal period.  There is, further, no evidence that he has displayed such symptoms as stereotyped speech, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking.  To the contrary, the Veteran regularly denied hallucinations, delusions, and psychotic symptoms, and each VA examiner specifically found him to have no delusions, hallucinations, or psychosis.  In addition, at no time has any treatment provider or examiner noted the Veteran to have illogical, obscure, or irrelevant speech.  The overall evidence reflects that he does not experience deficiencies in most areas as is required for a 70 percent rating.  He has similarly not displayed, such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name that would warrant assigning a 100 percent rating.  He has further not been assessed as displaying total social and occupational impairment by any VA examiner, and as discussed above, the Board does not place probative weight on the findings of the private psychologist who submitted opinions to the contrary in April 2013 and July 2014.  

In its analysis, the Board has considered the GAF scores assigned to the Veteran in the September 2006, October 2007, and March 2010 VA examinations, as well as in his ongoing records of VA psychiatric treatment.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  It does not otherwise include impairment in functioning due to physical (or environmental) limitations.  There is no question that the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Nevertheless, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).
 
The DSM-IV identifies scores in the ranges of 41-50 as "serious symptoms," which include suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupation, or school functioning, such as no friends or being unable to keep a job.  Scores in the range of 51-60 are identified as "moderate symptoms" such as flat affect and circumstantial speech or moderate difficulty in social or occupational functioning.  Scores in the range of 61-70 are described as "mild symptoms" such as depressed mood and mild insomnia with some difficulty in social, occupational, or school functioning but with the ability to maintain some meaningful interpersonal relationships.
 
The Board notes here that the Veteran has not displayed such symptoms as consistent suicidal ideation or severe obsessional rituals; nor has he been noted to engage in activities such as shoplifting.  Rather, he has admitted on only one occasion in January 2009 to "minimal suicidal ideation"; but no formal suicidal ideation or plan has ever been identified, and on every other occasion on which he was asked, the Veteran has specifically denied suicidal or homicidal ideation.  Further, although the Veteran has been noted to have difficulty maintaining social relationships, he has had some degree of success; he was noted at each VA examination to be maintaining his relationship with his wife of more than thirty years as well as with his son, and he reported at the January 2014 VA examination that  he had "all kinds of friends" and enjoyed spending time with his grandchildren as well as with his immediate family.  Nothing about the Veteran's assigned GAF scores, when considered in light of the other evidence of record-in particular the Veteran's assessed level of occupational and social impairment-leads the Board to conclude that a rating higher than the 30 percent initially assigned is warranted at any time during the appeal period.  In so finding, the Board reiterates that the Veteran's assigned GAF scores are not dispositive of the evaluation and must be considered in light of the actual symptoms of his disorder.  In this case, the Board has found that the Veteran's symptomatology, as discussed above, is appropriately compensated by the 30 percent rating initially assigned.  
 
The above determination is based upon consideration of applicable rating provisions.  For all the foregoing reasons, the Board finds that the Veteran's service-connected PTSD does not warrant a disability rating in excess of the 30 percent initially assigned.  This is so for the entirety of the appeal period.  38 C.F.R. §§ 4.3, 4.7, 4.22, 4.130, Diagnostic Code 9411.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for ratings higher than those initially assigned, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 
The Board finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected PTSD, without consideration of other disabilities, has rendered impractical the application of the regular schedular standards.  In that connection, the Board notes that the Veteran's symptoms are all specifically contemplated by the criteria discussed above.  Further, the Board notes that the Veteran has not been hospitalized for PTSD at any point during the appellate period.  In addition, although the Veteran's PTSD caused difficulty with the job he held before retirement, multiple VA examiners have found him to be able to work in jobs that do not require dealing directly with blood.  The question of entitlement to a TDIU rating is discussed below; the Board finds herein that the Veteran is not entitled to a TDIU rating on an extraschedular basis.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim for increase that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are all addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

Claim for a TDIU

Entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) is warranted when a Veteran's service-connected disability or disabilities result in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

TDIU may be awarded when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Service connection is in effect for PTSD, evaluated as 30 percent disabling; bilateral hearing loss, rated as 10 percent disabling; and tinnitus; rated as 10 percent disabling.  The Veteran's total disability rating is 40 percent.  Accordingly, the Veteran's service-connected disabilities do not meet the schedular percentage requirements for entitlement to a TDIU under 38 C.F.R. § 4.16(a).  As the Veteran does not meet the schedular requirements, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities for purposes of an extra-schedular TDIU evaluation under 38 C.F.R. § 4.16(b).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Id.  Therefore, at the RO level, rating boards are to submit to the Director, Compensation and Pension Service (Director), for extraschedular consideration, all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The RO is to include in its submission a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

The Board itself cannot assign an extra-schedular rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  However, the Board can adjudicate whether to refer a case to the Director for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also Floyd, 9 Vet. App. at 96-97 (stating that once the Board properly refers an extraschedular rating issue to Director for review, an appellant may "continue [ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a) , 7104(a) (2014) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board.").

In this case, the RO referred the issue of entitlement to a TDIU to the Director for extraschedular consideration, who concluded in April 2014 correspondence that a TDIU under 38 C.F.R. § 4.16(b) was not warranted.  Although the RO denied the claim based on this determination, it is not binding on the Board.  Fisher v. Brown, 4 Vet. App. 405 (1993).

Where, as in this case, a veteran fails to meet the applicable percentage standards, an extra-schedular rating is for consideration where the veteran is found unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2014).  Individual unemployability must be determined without regard to any non-service connected disabilities or a Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2014); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor.  38 C.F.R. § 4.3 (2014).

Although the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, 2.F.24.c defines the term as employment "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

The Veteran claims that he is unemployable as a result of his service-connected disabilities.  He claims, primarily, that his PTSD symptomatology is of such severity that he is rendered unable to obtain and retain gainful employment and that entitlement to a TDIU is thus warranted.

The Veteran has undergone multiple VA examinations.  At examinations in March 2010 and January 2014, the VA examiners specifically addressed the Veteran's employability.  Although both examiners acknowledged that the Veteran was "jumpy" and unable to handle the sight of blood, both concluded that the Veteran was employable in jobs that did not require dealing with blood.  Specifically, the March 2010 VA examiner stated that the Veteran was "expected to perform adequately in a work setting that does not expose him to bloody situations."  Similarly, the January 2014 VA examiner stated that although the veteran experienced "significant difficulty dealing with blood ... he is expected to perform adequately in a work setting that does not expose him to blood."  The January 2014 examiner specifically concluded that the Veteran "is NOT rendered unable to secure and maintain substantial gainful employment" due to his PTSD.

In addition, the Veteran, his wife, his son, and several former coworkers have all submitted statements indicating that the Veteran was "jumpy" and unable to deal with the sight of blood.  His coworkers also indicated that, on a few occasions with unusually bloody incidents at work, they covered for the Veteran when he was unable to cope with the sight.  The Veteran has also submitted two opinions from a private psychologist attesting to the psychologist's belief that the Veteran is unemployable due to his service-connected PTSD.  However, for the reasons set forth at length above, the Board affords these conclusions little weight.

In April 2014, the Director of Compensation Service (formerly Compensation and Pension Service) reviewed the Veteran's claims file, including his employment history, and concluded that the "evidence does not establish that the veteran is unemployed and unemployable d[u]e to service-connected disability."  The Director based this opinion primarily on the January 2014 VA examination, at which time the examiner specifically acknowledged the Veteran's reported problems with employment involving seeing or handling blood but concluded that he remained employable at jobs not requiring those duties.  The Director pointed specifically to the finding of the January 2014 VA examiner that the Veteran's service-connected PTSD causes no more than "mild or transient symptoms" and further concluded that his hearing loss and tinnitus are "not of such severity as to produce major impairment to employability."  The Director thus found that entitlement to a TDIU on an extra-schedular basis was not established.

The Board agrees with the conclusions contained in the April 2014 opinion from the Director of Compensation Service.  Although the private psychologist opined in April 2013 and July 2014 letters that the Veteran is unable to work due to his service-connected PTSD, the Board affords these opinions little weight, particularly in light of the extensive and well-reasoned opinions provided in the March 2010 and January 2014 VA examiners' reports.  As explained in some detail above, the private psychologist's opinions in this regard were not based on any meaningful evaluation of the Veteran's current symptomatology and are thus of limited probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds the March 2010 and January 2014 VA examiners' reports to be more probative.  The examiners conducted extensive psychological evaluation of the Veteran's PTSD symptomatology and specifically addressed the Veteran's concerns about his employability but both nevertheless specifically concluded that he continues to be employable in jobs that do not require him to deal closely with blood.  The VA examination reports provide competent and probative evidence that the Veteran is not unemployable due to service-connected disability; the weight of the evidence is thus against a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The Board does not doubt that the Veteran's service-connected disabilities-and in particular his PTSD-cause him occupational impairment, as evidenced by his combined 40 percent disability rating.  As noted by the March 2010 and January 2014 VA examiners, the Veteran certainly would be limited in some occupations requiring the sight or handling of blood, but he retains the ability to work in a job setting that does not expose him to blood.  Thus, the Board does not find that the Veteran is unemployable.  For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for entitlement to a TDIU, including on an extraschedular basis, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD is denied.

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


